DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s filing filed on 10/28/2020.  In virtue of this filing, claims 1-11 are currently presented in the instant application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2021 has been considered by Examiner and made of record in the application file.
Drawings
The drawing submitted on 10/28/2020 has been considered by Examiner and made of record in the application file.
REASONS FOR ALLOWANCE
Claims 1-11 are allowed over the prior art of record.


The following is an examiner’s statement of reasons for allowance: 
Khlat (U.S. Pub. No.: 2016/0233895) teaches a radio frequency module configured for operation in both a first mode and a second mode, wherein in the first mode, a radio frequency signal of a first frequency band and a radio frequency signal of a second frequency band are simultaneously transmitted, are simultaneously received, 
King (U.S. Pub. No.: 2018/0138930) teaches a radio frequency module configured for operation in both a first mode and a second mode, wherein in the first mode, a radio frequency signal of a first frequency band and a radio frequency signal of a second frequency band are simultaneously transmitted, are simultaneously received, or are simultaneously transmitted and received, and a radio frequency signal of a third frequency band and a radio frequency signal of a fourth frequency band are not simultaneously transmitted, are not simultaneously received, or are not simultaneously transmitted and received, wherein in the second mode, the radio frequency signal of the first frequency band and the radio frequency signal of the second frequency band are not simultaneously transmitted, are not simultaneously 
Langer et al. (U.S. Pub. No.: 2017/0094608) teaches a radio frequency module configured for operation in both a first mode and a second mode, wherein in the first mode, a radio frequency signal of a first frequency band and a radio frequency signal of a second frequency band are simultaneously transmitted, are simultaneously received, or are simultaneously transmitted and received, and a radio frequency signal of a third frequency band and a radio frequency signal of a fourth frequency band are not simultaneously transmitted, are not simultaneously received, or are not simultaneously transmitted and received, wherein in the second mode, the radio frequency signal of the first frequency band and the radio frequency signal of the second frequency band are not simultaneously transmitted, are not simultaneously received, or are not simultaneously transmitted and received, and the radio frequency signal of the third frequency band and the radio frequency signal of the fourth frequency band are simultaneously transmitted, are simultaneously received, or are simultaneously transmitted and received, the first frequency band comprising one of the third frequency band and the fourth frequency band, and the second frequency band 
However, the prior art made of record, alone or in combination, fails to clearly teach or fairly suggest the radio frequency module comprises a common filter having a pass band that is the first frequency band; a first individual filter having a pass band that is the second frequency band; a second individual filter having a pass band that is the other of the third frequency band and the fourth frequency band; and a first switch circuit comprising a first common terminal, a first selection terminal, a second election
terminal, and a third selection terminal, the first switch circuit being configured to simultaneously connect the first common terminal to at least two of the first, second, and third selection terminals, wherein: the first selection terminal is connected to the common filter, the second selection terminal is connected to the first individual filter,
the third selection terminal is connected to the second individual filter, when the radio frequency module operates in the first mode, the first common terminal is connected to the first selection terminal and to the second selection terminal, and the first common terminal is not connected to the third selection terminal, and when the radio frequency module operates in the second mode, the first common terminal is connected to the first selection terminal and to the third selection terminal, and the first common terminal is not connected to the second selection terminal, in combination with other limitations, as specified in the independent claim 1, and further limitations of their respective dependent claims 2-11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov.  The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/TUAN PHAM/           Primary Examiner, Art Unit 2649